Citation Nr: 0722038	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bronchitis, including 
as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board observes that service connection for diabetic 
nephropathy was granted by the RO in November 2005.  The 
veteran expressed his disagreement with the decision in 
February 2006, and a statement of the case (SOC) addressed 
the matter in June 2006.  No timely appeal, however, was 
initiated; the veteran limited his substantive appeal in July 
2006 to the instant matter.  Thus, the Board may not exercise 
jurisdiction over that issue.  38 U.S.C.A. § 7105 (West 
2002).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you if further action is required on your part.


REMAND

The veteran and his representative contend that the veteran 
has chronic bronchitis which was caused by the appellant's 
exposure to Agent Orange or other herbicides in Vietnam.  It 
is requested that the veteran be afforded the benefit of the 
doubt.  See September 2006 Statement of Representative in 
Appeals Case.  

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Hence, he is presumed to have been exposed to 
herbicide agents regardless whether he has a disease listed 
at 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307.  However, 
bronchitis is not one of the diseases listed under 38 C.F.R. 
§ 3.309(e) for which service connection may be presumed as a 
consequence of exposure to Agent Orange under 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Therefore, service 
connection for the bronchitis cannot be granted on a 
presumptive basis.

Nonetheless, service connection for bronchitis could possibly 
be established if the evidence otherwise showed that it was 
the result of service to include due to herbicide exposure. 
 See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113(b), 1116; 38 C.F.R. § 3.303.

A February 2005 letter from Dr. Malhotra reports treating the 
veteran for the past 20 years.  The letter also indicated 
that the veteran had recurrent attacks of bronchitis, and 
that he had been exposed to Agent Orange during his military 
service.  The physician opined that "[a]lthough there is 
some causal relationship, it is hard to establish."  The 
physician appears to be trying to relate the veteran's 
bronchitis to exposure to Agent Orange.  Review of the claims 
file shows that no medical records concerning treatment 
afforded the veteran by Dr. Malhotra are of record.  Hence, 
there appear to be pertinent medical records that have yet to 
be associated with the claims file.  As these private medical 
records may contain information critical to the matter at 
hand, 38 C.F.R. § 3.159(c) mandates that VA assist in 
obtaining such records.

Further, the veteran informed VA in March 2006 that he was in 
receipt of Social Security Administration (SSA) disability 
benefits.  Medical records considered in the adjudication of 
the SSA claim are not associated with the claims file, and 
there is no indication of an attempt to obtain such records. 
 As those records may also contain information pertinent to 
the veteran's claim, VA is required to obtain them.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); 38 
C.F.R. § 3.159.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159.  As a result of the 
February 2005 letter from Dr. Malhotra, and the contents 
contained therein, the appellant should be afforded a VA 
examination to ascertain the etiology of his claimed 
bronchitis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO, after obtaining a current 
authorization, should attempt to obtain 
all of the veteran's treatment records 
from Dr. Malhotra concerning treatment 
provided to the appellant for 
bronchitis.  If the requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant notified in writing.

2.  The RO should attempt to secure a 
copy of any decision of the SSA awarding 
the veteran disability benefits, as well 
as copies of all medical records upon 
which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claim folder.

3.  Following the completion of the 
development ordered above, to the extent 
possible, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
respiratory examination in order to 
determine the etiology of his bronchitis. 
 Send the claims folder to the examiner 
for review in conjunction with the 
examination.  After a review of the 
record and an examination of the veteran, 
the examining physician must provide a 
definitive opinion as to the nature and 
etiology of the claimant's bronchitis. 
 Specifically, the examiner must state 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that 
bronchitis is related to service, to 
include whether the disorder is due to 
in-service exposure to herbicides (to 
include Agent Orange).  The examiner must 
address the statement offered by Dr. 
Malhotra.  The rationale for all opinions 
offered must be clearly indicated by the 
examining physician.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental SOC (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  The RO 
is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VA's statutory duty to assist the 
appellant and any other applicable legal 
precedent.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

